Case 1:21-cv-00165-DLC Documenté6 Filed 01/13/21 Page 1 of 2

JS 44C/SDNY
REV.
10/01/2020

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Our Wicked Lady, LLC et al

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

Kenneth E. Belkin, Esq., 225 Broadway Suite 715,
10007 - p: 718.724.3466

New York, New York

DEFENDANTS

ANDREW CUOMO, in his official capacity as Governor of the State of New
York; The STATE of NEW YORK; BILL de BLASIO, in his official capacity as
Mayor New York City; and THE CITY OF NEW YORK.

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
42. USC § 1983 Multiple violations of state and federal constitution with respect to Defendant's emergency orders related to Covid 19.

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Yes]

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes []_ If yes, give date

No [x]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

TORTS

CONTRACT PERSONAL INJURY

[ ]110 INSURANCE [ ]310 AIRPLANE

[ ] 120 MARINE [ ]315 AIRPLANE PRODUCT

[ ] 130 MILLER ACT LIABILITY

[ ] 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL &
INSTRUMENT SLANDER

[ ] 150 RECOVERY OF [ ] 330 FEDERAL
OVERPAYMENT & EMPLOYERS’
ENFORCEMENT LIABILITY
OF JUDGMENT [ ] 340 MARINE

{ ]151 MEDICARE ACT [ ]345 MARINE PRODUCT

{ ] 152 RECOVERY OF LIABILITY
DEFAULTED 350 MOTOR VEHICLE

C]
STUDENT LOANS — [ ] 355 MOTOR VEHICLE

(EXCL VETERANS) PRODUCT LIABILITY
[ ] 153 RECOVERY OF [ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S [ ] 362 PERSONAL INJURY -
BENEFITS MED MALPRACTICE
[ ] 160 STOCKHOLDERS
SUITS
[ ] 190 OTHER
CONTRACT
[ ] 195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY

[ ]196 FRANCHISE CIVIL RIGHTS

[x] 440 OTHER CIVIL RIGHTS
(Non-Prisoner)

REAL PROPERTY
[ ]441 VOTING

[ ] 210 LAND [ ]442 EMPLOYMENT
CONDEMNATION _ [ ] 443 HOUSING/

[ ] 220 FORECLOSURE ACCOMMODATIONS

[ ] 230 RENT LEASE & [ ]445 AMERICANS WITH
EJECTMENT DISABILITIES -

[ ] 240 TORTS TO LAND EMPLOYMENT

[ ] 245 TORTPRODUCT  []446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER

[ ] 290 ALL OTHER [ ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND $ OTHER

Check YES only if demanded in complaint
JURY DEMAND: El yEs CNo

Yes |

& Case No.

NATURE OF SUIT

PERSONAL INJURY
[ ] 367 HEALTHCARE/

PHARMACEUTICAL PERSONAL | | 625 DRUG RELATED

INJURY/PRODUCT LIABILITY
[ ] 365 PERSONAL INJURY
PRODUCT LIABILITY

[ 1368 ASBESTOS PERSONAL | 1690 OTHER

INJURY PRODUCT
LIABILITY

PERSONAL PROPERTY

[ ] 370 OTHER FRAUD
{ ] 371 TRUTH IN LENDING

[ ] 380 OTHER PERSONAL
PROPERTY DAMAGE

[ ] 385 PROPERTY DAMAGE
PRODUCT LIABILITY

PRISONER PETITIONS

[ ]463 ALIEN DETAINEE

[ ]510 MOTIONS TO
VACATE SENTENCE
28 USC 2255

530 HABEAS CORPUS

535 DEATH PENALTY

C]
]
[ ] 540 MANDAMUS & OTHER

PRISONER CIVIL RIGHTS
[ ] 550 CIVIL RIGHTS

[ ]555 PRISON CONDITION
[ ] 560 CIVIL DETAINEE

ACTIONS UNDER STATUTES

FORFEITURE/PENALTY BANKRUPTCY
[ ] 422 APPEAL
SEIZURE OF PROPERTY 61928 al
21 USC 881
28 USC 157

PROPERTY RIGHTS
[ ]820 COPYRIGHTS
[ ] 830 PATENT

[ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
[ ] 840 TRADEMARK

[ ]880 DEFEND TRADE SECRETS ACT

SOCIAL SECURITY
LABOR [ ] 861 HIA (1395ff)
[ ]862 BLACK LUNG (923)
[ ]710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g))
STANDARDS ACT [ ]864 SSID TITLE XVI
[ ]720 LABOR/MGMT [ ]865 RSI (405(g))
RELATIONS

[ ] 740 RAILWAY LABOR ACT

[ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS

LEAVE ACT (EMEA) [ ] 870 TAXES (U.S. Plaintiff or

[ ]790 OTHER LABOR Defendant)
LITIGATION [ ] 871 IRS-THIRD PARTY

{ ]791 EMPL RET INC 26 USC 7609

SECURITY ACT (ERISA)
IMMIGRATION

[ ]462 NATURALIZATION
APPLICATION

[ ]465 OTHER IMMIGRATION
ACTIONS

CONDITIONS OF CONFINEMENT

OTHER STATUTES

[ ]375 FALSE CLAIMS
[ ]376 QUI TAM

[ ]400 STATE

REAPPORTIONMENT
410 ANTITRUST
430 BANKS & BANKING

460 DEPORTATION

470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

C]
C]
[ ]450 COMMERCE
{]
0)

[ ]480 CONSUMER CREDIT
[ ] 485 TELEPHONE CONSUMER

PROTECTION ACT

[ ]490 CABLE/SATELLITE TV
[ ] 850 SECURITIES/

COMMODITIES/
EXCHANGE

[ ] 890 OTHER STATUTORY

ACTIONS

[ ] 891 AGRICULTURAL ACTS
[ ] 893 ENVIRONMENTAL

MATTERS

[ ]895 FREEDOM OF

INFORMATION ACT

[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE

PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ]950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:21-cv-00165-DLC Documenté6 Filed 01/13/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
ici . Multidistrict Appeal to District
Transferred fi
BIT ermccting — 12 Sereectom 3 Remencec’ (14 penstegor [1] 5 Taeteres tor (16 itigaton 17 se tom
P (Transferred) Magistrate Judge

Appellate
C] a. allparties represented Court
CL] 8 Multidistrict Litigation (Direct File)

LE] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[1 U.S. PLAINTIFF []2 U.S. DEFENDANT [_]|3 FEDERAL QUESTION 14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF . PTF DEF

CITIZEN OF THIS STATE [11 []1 CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPALPLACE []4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: ~=[_] WHITE PLAINS [x] MANHATTAN
7
pate 1/13/21 i as UC. ADMITTED TO PRACTICE IN THIS DISTRICT

SIGNATURE OF ATTORNEY OF RECORD [] NO
[xf YES (DATE ADMITTED Mo. Oct. yr, _2018
RECEIPT # Attorney Bar Code #

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Claar Carm Caua Drint
